


Exhibit 10.34
EXECUTION COPY
SEPARATION AGREEMENT
THIS SEPARATION AGREEMENT (the “Agreement”) is entered into as of January 16,
2015 between Louis R. Chênevert (hereinafter, the “Executive”), and UNITED
TECHNOLOGIES CORPORATION, a Delaware corporation, with an office and place of
business at Hartford, Connecticut (the “Company”).
WHEREAS, the Executive previously served as Chief Executive Officer of the
Company as well Chairman of the Board of Directors of the Company (the “Board”);
and
WHEREAS, parties wish to set forth their mutual understanding concerning the
terms and conditions relative to the termination of the Executive’s employment
with the Company.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, it is hereby mutually agreed as follows:
1.
Termination Date. The Executive’s employment with the Company terminated
effective as of January 3, 2015 (the “Termination Date”).

2.
Termination Benefits.

(a)
The Executive will receive payment of his base salary through December 31, 2014
with applicable adjustments for employee benefits.

(b)
The Executive has previously vested in his Executive Leadership Group life
insurance benefit and will be entitled to elect post-retirement coverage
benefits thereunder in accordance with the terms of the ELG Program (defined
below).

(c)
The Executive and his eligible dependents will remain eligible to participate in
the Company’s healthcare plan as in effect from time to time for the period from
the Termination Date through December 31, 2016 (the first 12 months of which
will run concurrently with the “COBRA” continuation period) or, if earlier, the
date the Executive commences new employment entitling the Executive to
healthcare coverage, if sooner (the “Benefit Continuation Period”) at a monthly
cost to the Executive that is no more than the monthly cost of such coverage to
an active senior executive employee of the Company as in effect from time to
time; provided, that, if and to the extent such participation is prohibited by
applicable law or the terms of the applicable plan or would result in such
benefit being deemed discriminatory under the Internal Revenue Code of 1986, as
amended (the “Code”) the Company shall, in lieu of such continued participation,
pay the Executive monthly in arrears, during the Benefit Continuation Period, an
amount in cash equal to the employer portion (applicable to an active senior
executive of the Company) of the monthly premium for the coverage elected by the
Executive under the Company’s healthcare plan. At the end of the Benefit
Continuation Period, the Executive and his eligible dependents may continue such
coverage in accordance with the plan’s “COBRA” continuation provisions at his
expense for an additional six (6) months (the remainder of the COBRA
continuation period).

(d)
The Executive’s termination of employment with the Company shall constitute a
“Retirement”, effective as of the Termination Date, for purposes of the
Company’s Amended and Restated 2005 Long Term Incentive Plan (the “LTIP”) and
each applicable equity incentive award held by the Executive as of the
Termination Date, and, in accordance therewith, (i) all stock options and stock
appreciation rights held by the Executive as of the Termination Date shall be
vested as of the effective date of this Agreement (including, without
limitation, those certain stock appreciation rights granted as of January 2,
2014 covering 217,500 shares of common stock of the Company) and may be
exercised at any time on or before the last day of the term of the applicable
award, determined without regard to the Executive’s termination of employment,
and (ii) all performance stock units held by the Executive as of the Termination
Date (including, without limitation, those certain performance stock units
granted as of January 2, 2014 covering up to 113,400 shares of common stock of
the Company) shall remain issued and outstanding and eligible to vest as
scheduled following the Termination Date if and to the extent applicable
performance targets have been achieved.





--------------------------------------------------------------------------------




Except as otherwise provided in this Agreement, the treatment of all long-term
incentive awards shall be subject to and governed by the terms and conditions of
the applicable long term incentive plan document and the schedule of terms
applicable to each award, including, but not limited to, all applicable clawback
and forfeiture provisions.
(e)
The Executive may purchase his Company-provided vehicle promptly following the
date hereof in accordance with standard program procedures. The Executive will
be responsible for any tax liability that may result from imputed income in
connection with such purchase.

(f)
The Executive shall be entitled to continued membership in the Avis Chairman’s
Club until December 31, 2016.

(g)
Subject to the terms of the program and the insurer’s consent, the Executive
shall remain eligible to purchase liability insurance coverage pursuant to the
Company’s group purchase umbrella insurance program as in effect from time to
time, for so long as such program is made available to retired senior executives
of the Company, on the same basis as such coverage is made available to other
retired senior executives of the Company.

(h)
The parties hereto acknowledge and agree that pursuant to the terms of the LTIP
certain employment or consulting activities that Executive may engage in during
the one-year period following the Termination Date could result in the Company
having a right to recover, recoup, recapture, clawback or otherwise require the
Executive to forfeit or repay any award under the LTIP (collectively, “Company
Remedies”). With respect to any such activities that the Executive may engage in
during the applicable period of restriction that, absent the prior consent of
the Senior Vice President, Human Resources and Organization, or other applicable
person, could result in the Company having a Company Remedy, the Company agrees
and acknowledges that if consent is requested by the Executive with respect to
such activities, the Company will respond promptly and consider in good faith
any such request for consent, taking into account factors such as the nature and
scope of the proposed relationship, the inherent risk to Company Information (as
defined below) and the actual competitive risk created by the proposed
relationship. For the avoidance of doubt, this Section 2(h) (i) shall apply to
all of the Executive’s stock options, stock appreciation rights, performance
share units and other equity compensation awards granted pursuant to the LTIP or
otherwise and (ii) shall not be construed as reducing any applicable period
under such awards that applies to any conduct or activities of the Executive
following the Termination Date.

(i)
The Company agrees that the Executive shall maintain ownership and use of his
rolodex and other hard copy and electronic address books, personal emails and
other personal files and the Company shall cooperate and assist the Executive,
as may be reasonably requested, in the transfer to the Executive of his
contacts, personal emails and other personal files, as well as any cell phone
and mobile device numbers used by the Executive if such numbers are registered
in the Company’s name.

(j)
Except as otherwise expressly provided in this Agreement, the Executive will not
be eligible for (i) an incentive compensation award in 2015 in respect of 2014
under the Company’s Annual Executive Incentive Compensation Plan, or (ii) any
payments and benefits pursuant to that certain Executive Leadership Group
Program provided to the Executive as of March 2, 1998 (the “ELG Program”). This
Agreement and the payments and benefits set forth in Sections 2(c) through 2(g)
shall be subject to the Executive’s execution and non-revocation of this
Agreement as set forth in Section 3(h).

3.
Employee Release of Claims.

(a)
The Executive, on behalf of himself and his heirs and successors and assigns,
hereby agrees to and does release the Company, its subsidiaries, affiliates,
divisions, present, future or former employees, officers, directors, agents and
representatives (the “Releasees”) from any and all actions, damages, losses,
costs and claims of any and every kind and nature whatsoever, at law or in
equity, whether absolute or contingent, which he had, now has or may have
arising out of, in connection with, or relating to his employment with the
Company or the termination of that employment. This includes a release of any
rights or claims the Executive may have under the Age Discrimination in
Employment Act of 1967, as amended, which prohibits age discrimination in
employment; Title VII of the Civil Rights Act of 1964, as amended, which
prohibits discrimination in employment based on race, color, national origin,
religion or sex; the Equal Pay Act, which prohibits paying men and women unequal
pay for equal work; the Americans with Disabilities Act which





--------------------------------------------------------------------------------




prohibits discrimination on the basis of handicap; the Employee Retirement
Income Security Act of 1974, as amended, which prohibits discrimination on the
basis of eligibility to receive benefits and any other federal, state or local
laws or regulations prohibiting employment discrimination. This release also
includes a release by the Executive of any claims or actions for wrongful
discharge based on statute, regulation, contract, tort, common or civil law or
otherwise.
(b)
This Release covers all claims based on any facts or events, whether known or
unknown by the Executive that occurred on or before the date hereof, except that
this Release does not include a release of any of the Executive’s rights to (i)
any payments or benefits to be paid or provided or that are contemplated
pursuant to this Agreement, (ii) indemnification relating to or arising out the
Executive’s performance of services as an officer and/or director of the Company
or any of its subsidiaries or affiliates (collectively the “Company Group”),
including, without limitation, rights to indemnification the Executive has or
may have under the by-laws or certificate of incorporation of any member of the
Company Group, under any agreement with any member of the Company Group or as an
insured under any director’s and officer’s liability insurance policy now or
previously in force, (iii) any rights the Executive has as an equity holder in
the Company and (iv) any vested pension, equity and equity-based compensation,
deferred compensation, health or other welfare benefits to which he may be
entitled in accordance with the terms of the Company employee benefit plans in
which he participated.

(c)
Nothing in this Agreement shall be construed to prohibit the Executive from
filing a charge with, or participating in, any investigation or proceeding by
the EEOC or comparable governmental agency. The Executive agrees, however, to
waive the right to recover monetary damages in any charge, complaint or lawsuit
filed by him or on his behalf with respect any claims released in Section 3 of
this Agreement.

(d)
The Executive understands and agrees that the amounts paid, provided or
contemplated pursuant to this Agreement are in full and complete satisfaction of
all severance related amounts due to him by the Company and that no other
payments of compensation are due him under the ELG Program or otherwise. The
Executive further understands and agrees that he shall not be entitled to any
additional severance payments, salary, incentive payments or payments in lieu of
vacation, holiday or other fringe benefits.

(e)
After the Termination Date, the Executive will reasonably cooperate with the
Company, at such times and on such terms as may be mutually agreed between the
Executive and the Company, with respect to matters in which he was involved
during the course of his employment with the Company, if and to the extent such
cooperation is necessary or appropriate.

(f)
The Executive agrees that as of November 23, 2014 he resigned from all
committees and boards of directors of each member of the Company Group of which
the Executive is a member. Following the Termination Date, the Executive will be
free to join boards of director of, and otherwise affiliate with, organizations
of the Executive’s choosing, subject to compliance with any restrictive
covenants applicable to the Executive.

(g)
The Executive is encouraged to consult and has consulted with an attorney before
signing this Agreement and acknowledges that he was offered sufficient time to
consider it. The Company shall pay the Executive’s reasonable and documented
counsel fees incurred in connection with the negotiation and documentation of
this Agreement.

(h)
The Executive may revoke this Agreement within seven (7) days of the date of the
Executive’s signature. Revocation can be made by delivering a written notice of
revocation to Elizabeth B. Amato, Senior Vice President, Human Resources and
Organization, United Technologies Corp., One Financial Plaza, Hartford, CT
06101. For this revocation to be effective, Ms. Amato must receive written
notice no later than close of business on the seventh (7th) day after the
Executive signs this Agreement. If the Executive revokes this Agreement, it
shall not be effective or enforceable and the Executive will not receive the
payment and/or benefits described herein and agrees to immediately repay to the
Company the value of any benefits provided prior to revocation.

4.
Employer Release of Claims.  In consideration of the terms hereof, the Company
on behalf of itself and its subsidiaries and affiliates hereby agrees to and
does release and forever discharge the Executive, from any and all actions,
damages, losses, costs and claims of any and every kind and nature whatsoever,
at law or in equity, whether absolute or contingent, which any of the Releasees
had, now has or may have arising out of, in connection with, or relating to the
Executive having been an employee, officer or director of the Company or any of
its subsidiaries or affiliates about





--------------------------------------------------------------------------------




which the Company had knowledge, or could reasonably be expected to have had
knowledge, as of the date hereof; provided, however, that the Company does not
release, acquit or discharge the Executive from (i) any obligations to the
Company under this Agreement or any obligations under agreements referenced in
this Agreement, (ii) any acts or omissions in connection with his service to the
Company involving gross negligence or for which the Executive would not be
indemnified under applicable law or the Company’s organizational documents, and
(iii) any claims that may arise from events or actions occurring after the
Termination Date.  Without limiting the generality of the foregoing, except as
contemplated by Section 12 of this Agreement, the Company agrees that it will
not exercise and hereby does forego any right it may have under any provision
under any plan, program or arrangement to recover, recoup, recapture, clawback
or otherwise require the Executive to forfeit any award or repay any amount the
Executive has received or may receive under any such plan, program or
arrangement as a result of any action or inaction by the Executive prior to the
date hereof about which the Company had knowledge, or could reasonably be
expected to have had knowledge, as of the date hereof, and will not, in any
event, initiate any claim for Company Remedies in an arbitrary or capricious
manner or seek damages, including by recoupment or repayment, that constitute
punitive damages.
5.
The Executive makes the following representations to and agreements with the
Company:

(a)
From the Termination Date through December 31, 2017, the Executive will not make
any statements or disclose any items of information which are or may reasonably
be considered to be adverse to the interests of the Company. The Executive
agrees that he will not disparage the Company, its executives, directors or
products.

(b)
The Executive has previously returned to the Company all Company Information (as
defined herein), Company related reports, files, memoranda, records, credit
cards, cardkey passes, garage key cards, door and file keys, computer access
codes, software and other property (other than the Company provided blackberry
and laptop, which the Executive will promptly return to the Company) which he
received or prepared or helped to prepare in connection with his employment. The
Executive has not and will not retain any copies, duplicates, reproductions or
excerpts thereof. The term “Company Information,” as used in this Agreement,
means (i) confidential or proprietary information including without limitation
information received from third parties under confidential or proprietary
conditions; (ii) information subject to the Company’s attorney-client or
work-product privilege; and (iii) other technical, business or financial
information, the use or disclosure of which might reasonably be construed to be
contrary to the Company’s interests.

(c)
The Executive acknowledges that in the course of his employment with the Company
he has acquired Company Information and that such Company Information has been
disclosed to him in confidence and for the Company’s use only. The Executive
agrees that, except as (x) he may otherwise be directed under this Agreement,
(y) as required by law, regulation or legal or regulatory proceeding (subject to
advance notice to the Company unless prohibited by law) or (z) in connection
with the defense of any claim by the Company or any of its subsidiaries or
affiliates against, or the enforcement of any claim or legal or equitable right
by, the Executive against the Company or any of its subsidiaries or affiliates,
he (i) will keep such Company Information confidential at all times, (ii) will
not disclose or communicate Company Information to any third party and (iii)
will not make use of Company Information on his own behalf or on behalf of any
third party. In the event that the Executive becomes legally compelled to
disclose any Company Information, it is agreed that the Executive will provide
the Company with prompt written notice of such request(s) so that the Company
may seek a protective order or other appropriate legal remedy to which it may be
entitled. The Executive acknowledges that any unauthorized disclosure to third
parties of Company Information or other violation, or threatened violation, of
this Agreement may cause irreparable damage to the trade secret, confidential or
proprietary status of Company Information and to the Company. Therefore, in such
event the Company shall be entitled to seek an injunction prohibiting the
Executive from any such disclosure, attempted disclosure, violation or
threatened violation. When Company Information becomes generally available to
the public other than by the Executive’s acts or omissions, it is no longer
subject to the restrictions in this paragraph.

(d)
To further ensure the protection of Company Information, the Executive agrees
that from the Termination Date through June 30, 2016, he will not accept
employment in any form (including entering into consulting relationships or
similar arrangements) with a business which: (i) competes directly or indirectly
with any of the Company’s principal business units; or (ii) is a material
customer of or a material supplier to any of the Company’s businesses, unless
the Executive has obtained the written consent of the Senior Vice President,
Human Resources and Organization, or other applicable person. The Company agrees
that it will respond





--------------------------------------------------------------------------------




promptly and consider in good faith any such request for consent, taking into
account factors such as the nature and scope of the proposed relationship, the
inherent risk to Company Information and the actual competitive risk created by
the proposed relationship. The parties agree that the terms of this paragraph
are reasonable. However, if any portion of this paragraph is held by competent
authority to be unenforceable, this paragraph shall be deemed amended to limit
its scope to the broadest scope that such authority determines is enforceable,
and as so amended shall continue in effect.
(e)
From the Termination Date through June 30, 2016, the Executive will not, on
behalf of himself or any other person or entity, (i) solicit or cause or allow
to be solicited (under those conditions which he controls) for employment or
otherwise attempt to retain the services of any individual then employed or
engaged by the Company or its affiliates or who was so employed or engaged
during the three-month period preceding such solicitation, or (ii) encourage any
such person to leave the employ of the Company or its affiliates.

(f)
The Executive acknowledges that the Intellectual Property Agreement between him
and the Company will continue in full force and effect following the Termination
Date.

(g)
The Executive represents that, to the best of his knowledge, he has not violated
any substantive Company policy in any manner that would serve as a basis for a
material claim by the Company or any of its affiliates against the Executive, it
being understood that no action or omission by the Executive taken in good faith
and in the reasonable belief that it was in the best interests of the Company
shall constitute a breach of this representation.

(h)
In addition to any other rights the Company may have, including the right to
seek injunctive relief, should the Executive breach any of the terms of this
Section 5, the Company will have the right to cease any and all future payments
and benefits provided under this Agreement (other than with respect to the
awards under the LTIP for which the Company’s clawback or recoupment right will
be governed by the terms of the LTIP).

6.
The Company hereby makes the following representations and agreements:

(a)
The Company represents to the Executive that it is fully authorized and
empowered to enter into this Agreement.

(b)
The Company will provide to the Executive for his review, prior to its filing or
release to the public, any proposed disclosure regarding this Agreement on a
Form 8-K. The Company will consider in good faith any suggested changes to any
such proposed disclosure.

7.
The obligations of the parties hereto are severable and divisible. In the event
any provision hereunder is determined to be illegal or unenforceable, the
remainder of this Agreement shall continue in full force and effect.

8.
This Agreement shall be construed and enforced in accordance with, and the
rights and obligations of the parties hereto, shall be governed by the laws of
the State of Connecticut, without giving effect to the conflicts of law
principles of such state that might apply the law of another jurisdiction.

9.
Except with respect to the covenants in Section 5 which may be enforced in a
court of competent jurisdiction in the State of Connecticut, any dispute arising
between the Company and the Executive with respect to the validity, performance
or interpretation of this Agreement shall be submitted to and determined in
binding arbitration in New York, New York, for resolution in accordance with the
JAMS , modified to provide that the decision by the arbitrator shall be binding
on the parties; shall be furnished in writing, separately and specifically
stating the findings of fact and conclusions of law on which the decision is
based; shall be kept confidential by the arbitrator and the parties; and shall
be rendered as soon as reasonably practicable following the impanelling of the
arbitrator. The arbitrator shall be selected in accordance with the rules of
JAMS.

10.
This Agreement constitutes the entire agreement between the parties and
supersedes all previous communications between the parties with respect to the
subject matter of this Agreement. No amendment to this Agreement shall be
binding upon either party unless in writing and signed by or on behalf of such
party.

11.
Any notice under this agreement shall be in writing and addressed to the
Executive as follows:

[Intentionally omitted]




--------------------------------------------------------------------------------




With a Copy to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza,
New York, NY 10004
Attention: Donald P. Carleen, Esq.
Telephone: (212) 859-8202
Fax: (212) 859-4000
and addressed to the Company as follows:
United Technologies Corporation
One Financial Plaza
Hartford, CT 06101
Attention: Senior Vice President, Human Resources and Organization.
Either party may change its address for notices by giving the other party notice
of the change. All such notices shall be conclusively deemed to be received and
shall be effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
courier or certified or registered U.S. mail, upon receipt.
12.
The Company reserves the right to withhold applicable taxes from any amounts
paid pursuant to this Agreement to the extent required by law and to impute
income to the Executive with respect to any benefits provided hereunder or
provided prior to the Termination Date in a manner consistent with past
practice. The Executive, or his estate, shall be responsible for any and all tax
liability imposed on amounts paid or benefits provided hereunder. The Executive
agrees that he will promptly remit to the Company any amounts owed to the
Company as a result of the final reconciliation of applicable expense accounts,
an accounting of which has been provided to the Executive.

13.
The intent of the parties is that payments and benefits under this Agreement be
exempt from or comply with Section 409A of the Code (“Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from or in compliance with Section 409A. For purposes
of this Agreement, references to a “termination,” “termination of employment” or
like terms shall mean “separation from service,” and the parties agree that,
notwithstanding anything contained herein to the contrary, with regard to any
payment or the provision of any benefit deemed to constitute “nonqualified
deferred compensation” subject to Section 409A under this Agreement or any other
plan, agreement or arrangement of the Company, the Executive’s “separation from
service” for purposes of Section 409A occurred on the date of his cessation of
service as Chairman and Chief Executive Officer of the Company. For purposes of
Section 409A, the Executive’s right to receive any installment payments pursuant
to this Agreement shall be treated as a right to receive a series of separate
and distinct payments. To the extent any reimbursement or in-kind payment
provided pursuant to this Agreement is deemed “nonqualified deferred
compensation” subject to Section 409A then (i) all such expenses or other
reimbursements as provided herein shall be payable in accordance with the
Company’s policies in effect from time to time, but in any event shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by you, (ii) no such reimbursement or expenses
eligible for reimbursement in any taxable year shall in any way affect the
expenses eligible for reimbursement in any other taxable year, and (iii) the
right to such reimbursement or in-kind benefits shall not be subject to
liquidation or exchanged for another benefit.

14.
The Executive states that he has read this Agreement, including Section 3
containing the Employee Release of Claims, fully understands its content and
effect, and without duress or coercion, knowingly and voluntarily assents to its
terms.

15.
This Agreement may be executed by either of the parties hereto in counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.

16.
The headings of sections herein are included solely for convenience of reference
and shall not control the meaning or interpretation of any of the provisions of
this Agreement.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement on the day and year first above written.
 
UNITED TECHNOLOGIES CORPORATION
 
 
 
 
By:
/s/ RICHARD M KAPLAN
 
 
Richard M. Kaplan, Associate General Counsel
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
/s/ LOUIS R. CHÊNEVERT
 
 
Louis R. Chênevert







